Citation Nr: 0314589	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  95-16 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for dental trauma.

2.  Entitlement to service connection for right femoral nerve 
entrapment.

3.  Entitlement to an initial disability rating in excess of 
10 percent for tender scar, vein harvesting and history of 
ankle sprain.

4.  Entitlement to an initial disability rating in excess of 
20 percent for segmental instability of L5-S1 of the lumbar 
spine, of ligamentous origin with associated chronic 
mechanical lower back pain.

5.  Entitlement to an initial disability rating in excess of 
30 percent for arteriosclerotic heart disease with history of 
mitral valve prolapse, status post coronary artery bypass.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran retired in April 1993 with more than 20 years of 
active duty service.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

Right femoral nerve entrapment was present during the 
veteran's military service.


CONCLUSION OF LAW

Right femoral nerve entrapment was incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding at this time (on the 
issue of entitlement to service connection for right femoral 
nerve entrapment) without reviewing the notice/development 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 
3.159.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records indicate that the veteran was 
diagnosed with right femoral nerve entrapment in the 1980s.  
Post-service records, including a November to December 1993 
VA discharge summary, also reflect this diagnosis 
(characterized as right femoral nerve entrapment with 
intermittent pain and numbness).  The record reflects that 
the veteran has made complaints of and been diagnosed with 
right femoral nerve entrapment since service.  As such, the 
Board finds that a grant of service connection for right 
femoral nerve entrapment is warranted.


ORDER

Service connection for right femoral nerve entrapment is 
granted.


REMAND

The Board is required to address the Veteran's Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA applies to all pending claims for VA benefits 
and provides, among other things, that VA shall make 
reasonable efforts to notify claimants of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist 
a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).

The Board here observes that a review of the claims file 
reveals that the veteran has not been notified of the 
provisions of the VCAA (pertaining to the issues of increased 
initial disability ratings for his service-connected 
disabilities).  Therefore, it is apparent that the Board must 
remand these issues to ensure that the veteran is properly 
notified of the VCAA and to determine whether all evidence 
needed to consider this claim has been obtained.

As for the issue of service connection for dental trauma, the 
Board finds that a VA examination is necessary to determine 
the nature and etiology of any dental disability that might 
be present.  38 C.F.R. § 3.159(c)(4).

Therefore, in order to ensure due process, the case is 
REMANDED for the following actions:

1.  Additional development contemplated 
by the VCAA should be undertaken, 
including, but not limited to, informing 
the veteran of the provisions of the 
VCAA, especially as it applies to the 
veteran's increased rating claims.

2.  Upon completion of such development, 
the veteran should be afforded a VA 
dental examination to determine whether 
the veteran has a dental disability 
caused or worsened by inservice trauma.

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefits sought are not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the claim, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional argument and/or evidence he desires 
to have considered in connection with this appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



